Citation Nr: 1223110	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a disability manifested by memory loss.

4.  Entitlement to service connection for a disability manifested by insomnia.

5.  Entitlement to service connection for a major depressive disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from May 1977 to May 1980.  

This case comes before the Board of Veterans Appeals (the Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

Based on the Veteran's request, a personal hearing was scheduled at the RO on June 20, 2012, and the appellant was notified of the hearing by VA letter dated in May 2012.  However, based on the withdrawal of his claims noted below, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011).


FINDING OF FACT

Received by VA in June 2012, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues listed on the title page.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for hepatitis C, migraine headaches, a disability manifested by memory loss, a disability manifested by insomnia, a major depressive disorder, bilateral hearing loss, and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a VA Form 21-4138, Statement in Support of Claim, dated on June 11, 2012 and added to the claims file on June 20, 2012, he wished to withdraw his pending appeal.    

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's June 2012 statement indicates that he does not wish to pursue the appeal on the issues of entitlement to service connection for hepatitis C, migraine headaches, a disability manifested by memory loss, a disability manifested by insomnia, a major depressive disorder, bilateral hearing loss, and tinnitus.  Rather, he stated that he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues on appeal.  





      CONTINUED ON NEXT PAGE





ORDER

The claims of entitlement to service connection for hepatitis C, migraine headaches, a disability manifested by memory loss, a disability manifested by insomnia, a major depressive disorder, bilateral hearing loss, and tinnitus are dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


